Title: To George Washington from James Mease, 12 May 1777
From: Mease, James
To: Washington, George

 

sir
Philadelphia May 12. 1777

Upon receipt of your Excellencys letter of 17 Ult. I waited on Col. Moylan, & mentioned your disapprobation of his regiment being dressd in Red, & he appeared desirous of complying with yr Excellencys wishes, but upon consulting the officers, on this point; it appeared they had been all at a considerable expence for scarlet Uniforms, & therefore they concluded best on the whole, to take the red, Upon which, I delivered them 240 Coats of the 21st & 8th regts both which are red faced with blue. There remains of both these regiments, together about 450 more, which I have had shortend a little, & the body lining taken out, which have been sometime ready, to be deliverd to any regiment, but I cannot meet any one yet, part of which is not already clothed in some other Uniform, so that giving them this, would only tend more to dissort the whole, yet as the Cloth is rather better, than the generality of what we are obliged to use for others, all the Officers are desirous to have it. There is also part of the Clothing of three other regts Vizt 47th 53d & 62d which together will go near to clothe a Battalion, & I have directed the white Lapels of the 47th to be taken off, & applied to make Cuffs & Capes for the 53d, so that they will be uniform. The 62d is buff facings, & I think it scarcely worth while, to put new Cuffs & Capes to them, as the difference between them is not Very discernable in Battalion, I had thoughts of resewing one of these Uniforms for Col. Graysons regt, but find he has fallen on blue & red & has obtained near 400 suits, part of which he was to receive from Col. Mayson, upon my engaging to supply his regiment, which is now on its march about 400 strong from Dumfries, As I can supply this regiment, with either the red Uniforms mentioned, Or with the Brown & buff, which is yet Unappropriated, should be glad to know your Excellencys mind thereon. I have long since applied to the Chairman of the secret Committee, respecting the supplys for our Army next year, & he assures me the Utmost pains has been taken on that head, & that there is almost a Moral Certainty of being plentifully furnishd, Indeed the late great importations to various ports in the Eastern states, confirms me in that sentiment, for besides the Amphitrite, which has brought Cloth &c. for 5000 Men, there is a ship into Newhaven, with 30 bales Cloths, & 6 of Blanketts, this latter very necessary Article, is the only one that I am Apprehensive of being Streightend for—Capt. Gibbss clothing is compleated, & he left this yesterday, as I could find no Buff Cloth for facings, I was obliged to get a ps. Yellow discharged, which although tis a little too strong colourd, does pretty well, & I hope will prove agreeable to your Excellency, Amongst

the Cloth in the Amphitrite, there is both fine blue & buff, so that on a future occasion, I Shall I hope better provide than at present. I am with the greatest respect, your Excellencys Most Obt hble Servt

James Mease

